Citation Nr: 0209512	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-33 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung and heart 
disorders.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(The claim of entitlement to service connection for PTSD will 
be addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for 
depression, a lung disorder, a heart disorder, and PTSD and 
nonservice-connected pension.  

By a rating decision dated in November 1998 the RO granted 
the pension claim.  

In regard to the claim of entitlement to service connection 
for PTSD the Board finds that further development is 
required.  Recently published regulations, effective February 
22, 2002, permit the Board to obtain evidence without 
remanding.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  
When the development is completed and the veteran has had 
opportunity to respond, the Board will prepare a separate 
decision addressing this issue.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's substantive appeal to the October 1997 
decision which denied service connection for lung and heart 
disorders among other claimed disabilities, mentioned only 
the other disabilities.  

3.  Argument from the representative that refers to the claim 
for heart and lung disorders was received no earlier than 
April 2002. 

4.  The preponderance of the competent and probative evidence 
establishes that depression was not shown until many years 
after service and the veteran's current depression is of 
post-service onset and is not otherwise related to active 
service.  


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely Substantive Appeal 
to the RO's October 1997 denial service connection for a lung 
and heart disorders; therefore, the Board has no jurisdiction 
over those matters and the appeal must be dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2001).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Lung and Heart 
Disorders

Criteria

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case (SOC) has been furnished.  See 
38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the SOC addressed 
several issues, the Substantive Appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues appealed.  38 C.F.R. 
§ 20.202.

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination appealed.  
38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter date of 
notice of the determination of the agency of original 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
Notice for VA purposes is a written notice sent to the 
claimant's latest address of record.  38 C.F.R. § 3.1(q) 
(2001).

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  38 C.F.R. § 3.109(b) (2001).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme, which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

An application for review on appeal shall not be entertained 
by the Board unless it is in conformity with the provisions 
set forth above.  38 U.S.C.A. § 7108.

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.  When 
the Board raises the issue of adequacy of the Substantive 
Appeal, the appellant and representative, if any, will be 
given notice of the issue and a period of 60 days following 
the date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
this question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.

Factual Background and Analysis

In an October 1997 rating decision the RO denied service 
connection for depression, PTSD and lung and heart disorders 
and notified the veteran on October 17, 1997.  On November 
24, 1997, the RO received the veteran's Notice of 
Disagreement (NOD) in respect to all issues, including 
service connection for lung and heart disorders.  

On December 1, 1997, the RO issued a statement of the case 
pertaining to all issues.  On December 29, 1997, the RO 
received the veteran's substantive appeal (VA Form 9) which 
addresses only the issues of service connection for PTSD and 
depression.  A letter by the representative that accompanied 
the VA Form 9 does not mention any issues.  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  In this case, the 
Board concludes that its consideration in this decision of 
the issue of timeliness of the substantive appeals does not 
violate the veteran's procedural rights.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In June 2002 the Board sent a 
letter to the veteran informing him that the issue of whether 
a timely Substantive Appeal had been received regarding the 
issues of service connection for lung and heart disorders was 
before it.  The Board further informed the veteran of the 
pertinent law and regulations regarding the timeliness of a 
Substantive Appeal, and of the basis of the Board's decision 
to raise the issue.  The veteran was informed that he had 60 
days to submit additional evidence and argument regarding the 
issue of whether a timely Substantive Appeal was received.  
See 38 C.F.R. § 20.203.  Thus, the Board concludes that no 
prejudice has resulted to the veteran in the adjudication of 
the issue of timeliness in the first instance.  Id.  A 
response was received from the veteran's representative, 
essentially explaining that the veteran inadvertently omitted 
the issues of service connection for a lung disorder and a 
heart disorder due to his preoccupation with his PTSD and 
depression issues and confusion because he was changing 
representatives at the time.  

In respect to the veteran's Substantive Appeal, the Board 
finds that he could have easily indicated that he was 
appealing "all issues" had that been his intention, and 
then proceeded with any comments he wished to make, just as 
he did in his notice of disagreement.  Since he apparently 
wrote the Substantive Appeal only a few days after he was 
provided the Statement of the Case which showed all four 
service connection issues, it is unlikely that he 
unintentionally omitted the heart and lung claims.  In 
respect to the change of representatives, that had been 
accomplished about six weeks earlier so there is no logical 
basis for concluding that the change caused such 
"confusion" that the veteran failed to note all of the 
issues he wanted to appeal.  

Nothing was mentioned about the heart or lung claims by the 
veteran or his representative until the spring of 2002, when 
the representative submitted a statement in which they were 
noted.  This was more than three years after the notice from 
the RO that service connection for his claimed disabilities 
had been denied and more than three years after issuance of 
the SOC.  Clearly the representative's statement could not 
constitute a timely Substantive Appeal and there was no other 
document filed within the requisite time period which 
satisfies the requirements for perfecting an appeal as to the 
issues in question.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302.

Although the April 2002 VA Form 8, Certification of Appeal, 
lists the issues of service connection for a lung disorder 
and a heart disorder, 38 C.F.R. § 19.35 (2001) specifically 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue.  Additionally, it is the Board's 
responsibility to determine its own jurisdiction.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.203.

The law permits the Board to dismiss appeals that fail to 
allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105(d)(5).  In short, for the 
reasons and bases expressed above, the Board concludes that 
the veteran failed to perfect timely appeals concerning the 
issues of entitlement to service connection for a lung 
disorder and a heart disorder and the appeal will be 
dismissed as to those issues for lack of timely perfection.


Entitlement to Service Connection for Depression

Factual Background

Service medical records show the veteran's psychiatric status 
was normal on examination at the time of enlistment and at 
separation from service.  Also, the veteran denied having or 
had depression or excessive worry or nervous trouble of any 
sort in the Report of Medical History that he completed at 
the time of enlistment and at separation from service.  There 
are no records during the veteran's period of service that 
show any complaints, findings or diagnosis of depression.

In his initial claim for VA disability benefits filed in 
1995, the veteran reported depression with an onset in 1985.  
In a claim filed in 1997 he again mentioned depression and 
reported having been treated for it by VA in 1997. 

Post-service VA Medical Center treatment records of June 1997 
show the veteran was seen by a clinical psychologist for 
complaints of depressive symptoms.  He reported that he had 
sleep disturbance and anxiety and was "feeling blue."  He 
also reported that he had nightmares and infrequent intrusive 
thoughts related to combat in Vietnam.  He complained of not 
being able to resolve grief related to his wife's death in 
1989.  There was no diagnosis rendered.  He was also seen in 
June 1997 by D. Dudley, LMSW.  He complained of poor sleep, 
feeling sad and depressed and stated that crowds bothered 
him.  Ms. Dudley diagnosed depressed mood with poor sleep.

In July 1997 the veteran was interviewed at a VA facility to 
evaluate his progress and treatment for depression.  The 
veteran reported that he felt tense, like the world was on 
his shoulders and "kinda blue."  It was noted that the 
tense and blue feelings began five years ago, with a gradual 
loss of interest in his work as a machinist and his sleep 
patterns became erratic.  It was also noted that the veteran 
believed that his symptoms began with the death of his wife 
in June 1989 and his father's death in December 1990.  He 
reported that his mood worsened throughout the five years and 
was exacerbated in June 1997.  The Axis I diagnosis was major 
depression disorder, recurrent, without psychosis.  The 
diagnosis under Axis IV was wife's death in June 1989 and 
father's death in December 1990.  His score on the Global 
Assessment of Functioning (GAF) Scale was 60.  

A treatment summary of August 1997 by M. Menger, Ph.D., from 
the Dallas Veterans Counseling Center, reveals that the 
veteran began counseling at the center in May 1997.  The 
summary contains the veteran's reports of traumatic 
incidences that allegedly occurred during the time he served 
in Vietnam.  It was noted, in pertinent part, that in the 
therapy sessions, the veteran had manifested symptoms of 
major depressive disorder.  

In May 1998 the veteran underwent a VA general medical 
examination.  The examiner noted that the veteran had rather 
severe depression and that the "psychiatrist is going to go 
into that."  

A VA psychiatric examination was conducted in May 1998.  The 
veteran reported that he was depressed but had not cried 
since his wife died.  On examination, the diagnosis was major 
depression.

In May 1999 the veteran was evaluated by VA for PTSD.  It was 
noted that he presented as mildly depressed.  A psychologist 
reported that the configuration of the veteran's Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) Clinical Scales 
was consistent with someone experiencing significant levels 
of depression and anxiety, along with a number of physical 
complaints and other difficulties.  The clinical diagnoses 
included major depressive disorder, recurrent.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In a letter of Match 1998 the RO advised the veteran 
of the need for medical evidence of his claimed disabilities 
and asked that he identify any treatment providers and sign 
authorizations for the release of their records.  
Additionally, by virtue of the rating decisions, SOC and 
supplemental SOCs issued during the pendency of the appeal, 
the veteran was given notice of the information necessary to 
substantiate the claim and given the specific laws and 
regulations pertaining to service connection.  In light of 
the above, the Board finds that the duty to notify has been 
sufficiently complied with in this case.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran and authorized 
by him to be released to VA, VA medical records, and Dallas 
Veterans Counseling Center records referred to by the 
veteran.  Service medical records have also been obtained and 
the veteran was afforded a VA examination in May 1998.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, and no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board notes that in the October 1997 rating decision and 
the December 1997 SOC the RO determined that the claim for 
service connection for depression was not well grounded.  The 
VCAA eliminated the concept of a well-grounded claim.  
Ordinarily, the Board is precluded from considering an issue 
that has not been previously adjudicated by the RO.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, as already noted, 
the RO satisfied the duty to notify and assist the veteran in 
the development of his claim and in the December 1998 and 
April 2002 SOCs, the RO provided the laws and regulations 
pertaining to service connection.  Hence, the Board finds 
that it may consider the merits of the service connection 
claim without prejudice to the veteran.  See Sutton v. Brown, 
9 Vet. App. 553 (1996).

Although the veteran essentially contends that his currently 
diagnosed depression is related to his service in Vietnam, he 
has not claimed to have experienced depression in service or 
until many years thereafter.  The veteran's service medical 
records are devoid of any complaints, findings or diagnoses 
of depression or other emotional problems, and he denied such 
symptoms on his separation report of medical history.  
Depression is first shown in medical records of 1997 and was 
again noted in subsequent medical records; however, none of 
those records relates it to service or indicates that the 
veteran related it to service.  Importantly, at the 1997 VA 
evaluation the veteran reported that he began feeling tense 
and "blue" five years earlier, many years after service, 
and it was also noted that he believed that such symptoms 
began with the post-service deaths of his wife and father.  
He stated that his mood worsened throughout the five years 
and had been exacerbated in June 1997.

The is no evidence that the veteran experienced depression 
until many years after service and only the veteran's 
statement in support of his claim relates post-service 
depression to his time in Vietnam.  His medical records do 
not reflect such a link and in those records the veteran did 
not associate his depression with Vietnam.  In any event, 
while he is competent to state what he believes depresses him 
and when he first became aware of being depressed, he is not 
competent to establish a probative link between his 
depression, which apparently started many years after 
service, and his time in Vietnam.  There is no medical 
evidence or opinion attributing depression to service, 
including the VA psychiatric examination in May 1998.  Thus, 
the preponderance of the competent and probative evidence is 
against the claim.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§ 3.303.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is inapplicable.  


ORDER

As the veteran did not file a timely Substantive Appeal 
regarding the RO's October 1997 decision which denied service 
connection for a lung disorder and a heart disorder, these 
matters are not properly before the Board for appellate 
review and the appeal is accordingly dismissed.

Entitlement to service connection for depression is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

